
	
		II
		110th CONGRESS
		2d Session
		S. 2654
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Coleman (for
			 himself, Mrs. Lincoln, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for enhanced reimbursement of servicemembers
		  and veterans for certain travel expenses.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Citizen Soldier and Military
			 Veteran Travel Reimbursement Act of 2008.
		2.Veterans
			 beneficiary travel program
			(a)Repeal of
			 requirement to adjust amounts deducted from payments or allowances for
			 beneficiary travelSection 111(c) of title 38, United States
			 Code, is amended—
				(1)by striking
			 paragraph (5); and
				(2)in paragraph (2),
			 by striking , except as provided in paragraph (5) of this
			 subsection,.
				(b)Determination
			 of mileage reimbursement rateSection 111(g) of such title is
			 amended—
				(1)by amending
			 paragraph (1) to read as follows:
					
						(1)Subject to paragraph (3), in determining
				the amount of allowances or reimbursement to be paid under this section, the
				Secretary shall use the mileage reimbursement rate for the use of privately
				owned vehicles by Government employees on official business (when a Government
				vehicle is available), as prescribed by the Administrator of General Services
				under section
				5707(b) of title
				5.
						;
				(2)by striking
			 paragraphs (3) and (4); and
				(3)by inserting
			 after paragraph (2) the following new paragraph (3):
					
						(3)Subject to the availability of
				appropriations, the Secretary may modify the amount of allowances or
				reimbursement to be paid under this section using a mileage reimbursement rate
				in excess of that prescribed under paragraph
				(1).
						.
				3.Travel and
			 transportation allowances for members of the reserve components for long
			 distance travel to inactive duty training
			(a)Allowances
			 authorized
				(1)In
			 generalChapter 7 of title
			 37, United States Code, is amended by inserting after section 411j the
			 following new section:
					
						411k.Travel and
				transportation allowances: long distance travel to inactive duty training
				performed by members of the reserve components of the armed forces
							(a)Allowance
				authorizedThe Secretary concerned may reimburse a member of a
				reserve component of the armed forces for expenses incurred in connection with
				round-trip travel in excess of 100 miles to an inactive duty training location,
				including mileage traveled and lodging and subsistence.
							(b)Rates of
				reimbursement
								(1)MileageIn
				determining the amount of allowances or reimbursement to be paid for mileage
				traveled under this section, the Secretary concerned shall use the mileage
				reimbursement rate for the use of privately owned vehicles by Government
				employees on official business (when a Government vehicle is available), as
				prescribed by the Administrator of General Services under
				section
				5707(b) of title 5.
								(2)Lodging and
				subsistenceIn determining the amount of allowances or
				reimbursement to be paid for lodging and subsistence under this section, the
				Secretary concerned shall use the per diem rate as prescribed by the
				Administrator of General Services under
				section
				5707 of title 5.
								(3)Authority to
				reimburse at higher ratesSubject to the availability of
				appropriations and the approval of the Secretary of Defense, the Secretary
				concerned may modify the amount of allowances or reimbursement to be paid under
				this section using reimbursement rates in excess of those prescribed under
				paragraphs (1) and (2).
								(c)RegulationsThe
				Secretary concerned shall prescribe regulations to carry out this section.
				Regulations prescribed by the Secretary of a military department shall be
				subject to the approval of the Secretary of
				Defense.
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item relating to section 411j the
			 following new item:
				
					
						411k. Travel and transportation allowances: long distance
				travel to inactive duty training performed by members of the reserve components
				of the armed
				forces.
					
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to travel expenses incurred after the
			 expiration of the 90-day period that begins on the date of the enactment of
			 this Act.
		
